DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims: 1, 4-5, 8-10, 13, 18-20; the rest remains the same.

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. It is argued in pg.10-11 of the remarks that Heinrich et al. do not teach B-1. The examiner respectfully disagrees. In para. [0087] Heinrich et al. teach acquiring a 3D virtual image of an external shape observation target because the imaging device is an augmented reality image as taught in para. [0054] last 11 lines. Additionally, applicant argues in pg.10 remarks that the prior arts do not teach B-2. Heinrich et al. teach in para. [0065] that the position of the target relative to the imagers can be determined. Furthermore, it is argued in pg.10 of the remarks that the prior arts do not teach B-3. Heinrich et al. teach in para. [0112] the target device is partially hidden in the blind area. Sasaki et al. teach: generate parallax images of a three-dimensional virtual model part included in the blind area when viewed from the operator, based on the data indicating the relative positional relationship and on the three-dimensional virtual model arranged in the three-dimensional virtual space, the three-dimensional virtual model part being a part of the three-dimensional virtual model and (B-4) display the parallax images on the display in para. [0090], [0094]. Therefore, the rejection is maintained and made final.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
The word “device” in “observation target device” is a generic placeholder that invokes 35 U.S.C. 112(f). A review of the specification reveals that the corresponding structures are items 26, 27, 28, 41 & 42 of fig.1 as described pg.26 L12-17. Therefore, the limitation is being interpreted as requiring items 26, 27, 28, 41 & 42 of fig.1 of its equivalent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 8 & 10 recite “an observation target device that is partially hidden in a blind area or not hidden depending on a movement of itself or an operator, the observation target device existing outside a human body”, the language “partially hidden in a blind area or not hidden” renders the claim indefinite. It is unclear if the “observation target device is partially hidden or not hidden”. Claims 2-7, 9, 11-20 are rejected on the same basis as claims 1, 8 & 10 for dependency reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10-13, 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich et al. (US 2017/0368369 A1; pub. Dec. 28, 2017) in view of Sasaki et al. (US 2019/0164354 A1; pub. May 30, 2019).
Regarding claim 1, Heinrich et al. disclose: an observation target device (para. [0054] last 11 lines teach an augmented really device, para. [0059] L9-13 teaches an X-ray tomography device) that is partially hidden in a blind area or not hidden depending on a movement of itself or an operator, the observation target device existing outside a human body (para. [0112]), a display configured to display an image (para. [0050] col.2 L7-9); and processing circuitry configured to acquire a three-dimensional virtual model (para. [0054] last 11 lines teach an augmented really device AR devices generate 3D virtual images, para. [0087]) in which an external shape of the observation device is simulated and arrange the three-dimensional virtual model in a three dimensional virtual space (para. [0087]), acquire data indicating a relative positional relationship between an operator and the observation target device (para. [0065]). Heinrich et al. are silent about: generate, when the observation target device is partially hidden in the blind area, parallax images of a three-dimensional virtual model part included in the blind area when viewed from the operator, based on the data indicating the relative positional relationship and on the three-dimensional virtual model arranged in the three-dimensional virtual space, the three-dimensional virtual model part being a part of the three-dimensional model, and display the parallax images on the display.
In a similar field of endeavor Sasaki et al. disclose: generate, when the observation target device is partially hidden in the blind area, parallax images of a three-dimensional virtual model part included in the blind area when viewed from the operator (para. [0094]), based on the data indicating the relative positional relationship and on the three-dimensional virtual model arranged in the three-dimensional virtual space, the three-dimensional virtual model part being a part of the three-dimensional model, and display the parallax images on the display (para. [0134]-[0135]) with benefits for generating high-quality stereoscopic images with small delay (Sasaki et al. 
In light of the benefits for generating high-quality stereoscopic images with small delay as taught by Sasaki et al., it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the apparatus of Heinrich et al. with the blind area modelling of Sasaki et al.
Regarding claim 2, Sasaki et al. disclose: a wearable device being wearable by the operator, the wearable device including the display device being capable of displaying the parallax images (para. [0094]) with benefits for generating high-quality stereoscopic images with small delay (Sasaki et al. para. [0005]).
Regarding claim 3, Sasaki et al. disclose: the display includes two displays capable of displaying the parallax images, the two displays displaying the parallax images, respectively (para. [0094]) with benefits for generating high-quality stereoscopic images with small delay (Sasaki et al. para. [0005]).
Regarding claim 4, Sasaki et al. disclose: the processing circuitry is configured to generate, based on data on a position and an attitude of the wearable device and the three-dimensional virtual model arranged in the three-dimensional virtual space, the parallax images of the three-dimensional virtual model part included in the blind area (para. [0094]) with benefits for generating high-quality stereoscopic images with small delay (Sasaki et al. para. [0005]).
Regarding claim 5, Sasaki et al. disclose: the processing circuitry is configured to set an observation area having a position of the wearable device as a base point in the three-dimensional virtual space, and specify, as the blind area, an area indicating a three-dimensional virtual model element different from a three-dimensional virtual model element closest to the position, the indicating area being included in the observation area and the three-dimensional virtual model elements each being of a plurality of the three-dimensional virtual model (para. [0094], [0125]) with benefits for generating high-quality stereoscopic images with small delay (Sasaki et al. para. [0005]).
Regarding claim 8, acquire a three-dimensional virtual model in which an external shape of an observation target device is simulated, the observation target device that is partially hidden in a blind area (the claim contains the same substantive limitation as claim 1, therefore, the claim is rejected on the same ground).
Regarding claim 9, Sasaki et al. disclose: the processing circuitry is configured to acquire arrangement data indicating at least one of a position and an attitude of a movable device included in the observation target device, and arrange the three-dimensional virtual model in the three-dimensional virtual space according to the acquired arrangement data (para. [0134]-[0135]).
Regarding claim 10, an X-ray imaging system comprising: an observation target device including an arm device, the observation target  device that is partially hidden in a blind area or not hidden depending on a movement of itself or an operator, the observation target device existing outside a human body: a display configured to display an image; and processing circuitry configured to acquire a three-dimensional virtual model in which an external shape of the observation target device is simulated and arrange the three-dimensional virtual model in a three-dimensional virtual space, acquire data indicating a relative positional relationship between  the operator and the observation target assembly device (the claim contains the same substantive limitation as claim 1, therefore, the claim is rejected on the same ground). 
Regarding claim 11, Sasaki et al. disclose: a wearable device being wearable by the operator, the wearable device including the display being capable of displaying parallax images (para. [0094]) with benefits for generating high-quality stereoscopic images with small delay (Sasaki et al. 
Regarding claim 12, Sasaki et al. disclose: the display includes two displays capable of
 displaying the parallax images, the two displays displaying the parallax images, respectively (para. [0094]) with benefits for generating high-quality stereoscopic images with small delay (Sasaki et al. para. [0005]).
Regarding claim 13, Sasaki et al. disclose: the processing circuitry is configured to set an observation area having a position of the wearable device as a base point in the three-dimensional virtual space, and specify, as the blind area, an area indicating a three-dimensional virtual model element different from a three-dimensional virtual model element closest to the position, the indicating area being included in the observation area and the three-dimensional virtual model elements each being of a plurality of the three-dimensional virtual model (para. [0094], [0125]) with benefits for generating high-quality stereoscopic images with small delay (Sasaki et al. para. [0005]).
Regarding claim 16, Heinrich et al. disclose: the arm device includes a C-arm or an Q-arm supporting an X-ray emitting device and an X-ray detecting device, the arm being capable of rotating or arc moving (para. [0059] L1-14 teach X-ray tomography, CT systems are known to use C-arm).
Regarding claim 18, Heinrich et al. disclose: the observation target device further includes a table capable of sliding, tilting or rolling (para. [0059] L1-14 teach X-ray tomography, CT systems are known to have tilting tables).
Regarding claim 19, Heinrich et al. disclose: the observation target device further includes a display device capable of sliding or rotating (para. [0050] col.2 L7-9).

Claims 6-7, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich et al. (US 2017/0368369 A1; pub. Dec. 28, 2017) in view Sasaki et al. (US 2019/0164354 A1; pub. May 30, 2019) and further in view of Takano et al. (US 2015/0363979 A1; pub. Dec. 17, 2015).
Regarding claim 6, the combined references disclose all the limitations of claim 6 except for: the two displays is non-transmissive type.
In a similar field of endeavor Takano et al. disclose: the two displays is non-transmissive type (para. [0235]) with benefits for generation of real image without the user moving his/her visual line (Takano et al. para. [0008]).
In light of the benefits for generation of real image without the user moving his/her visual line as taught by Takano et al., it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the apparatus of Heinrich et al. and Sasaki et al. with the non-transmissive of Takano et al.
Regarding claim 7, Takano et al. disclose: the two displays are capable of adjusting the transparency of the parallax images including the blind area (this is a functional limitation, therefore rejected under the same basis as claim 6).
Regarding claim 14, the combined references disclose all the limitations of claim 14 except for: the two displays is non-transmissive type.
In a similar field of endeavor Takano et al. disclose: the two displays is non-transmissive type (para. [0235]) with benefits for generation of real image without the user moving his/her visual line (Takano et al. para. [0008]).
In light of the benefits for generation of real image without the user moving his/her visual line as taught by Takano et al., it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the apparatus of Heinrich et al. and Sasaki et al. with the non-transmissive of Takano et al.
Regarding claim 15, Takano et al. disclose: the two displays are capable of adjusting the transparency of the parallax images including the blind area (this is a functional limitation, therefore rejected under the same basis as claim 14).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Heinrich et al. (US 2017/0368369 A1; pub. Dec. 28, 2017) in view of Sasaki et al. (US 2019/0164354 A1; pub. May 30, 2019) and further in view of Gregerson et al. (US 2004/0013239 A1; pub. Jan. 22, 2004).
Regarding claim 17, the combined references disclose all the limitations of claim 17 except for: the two arms being independently movable.
In a similar field of endeavor Gregerson et al. disclose: the two arms being independently movable (para. [0042]) with benefits for 360 degree imaging (Gregerson et al. para. [0015]).
In light of the benefits for 360 degree imaging as taught by Gregerson et al., it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the apparatus of Heinrich et al. and Sasaki et al. with the detector-source mechanism of Gregerson et al.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Heinrich et al. (US 2017/0368369 A1; pub. Dec. 28, 2017) in view of Sasaki et al. (US 2019/0164354 A1; pub. May 30, 2019) and further in view of Stanton (US 2018/0271511 A1; pub. Sep. 27, 2018).
Regarding claim 20, the combined references disclose all the limitations of claim 20 except for: a gantry device of an X-ray CT (Computed Tomography) device which is a fixing device.
In a similar field of endeavor, Stanton discloses: a gantry device of an X-ray CT (Computed Tomography) device which is a fixing device (para. [0025]-[0026]) with benefits for improvement to the safety and speed of medical procedure (Stanton para. [0002]).
In light of the benefits for improvement to the safety and speed of medical procedure as taught by Stanton, it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the apparatus of Heinrich et al. and Sasaki et al. with the computed tomography of Stanton.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                  

/DAVID P PORTA/
Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/MAMADOU FAYE/Examiner, Art Unit 2884